Title: James Moylan to the American Commissioners, 2 January 1778
From: Moylan, James
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen
L’Orient 2d: Janua 1778
I had the honor of advising you the 29th. ultimo of the departure of the Raleigh and Alfred Frigates.
I am now to inform you, that in consequence of your power to me dated December last, I apply’d to Mr. Gourlade of this place on the subject of it; as much from a desire of complying with your and Mr. Chaumont’s intention, as judging him worthy of that preference. This gentlemans occupation being entirely in the East India commerce, he proposed to assotiate Mr. Montplaiser (a particular friend of his) with me, and to assist us with his advice, but as his India bussiness is sufficient to employ his Capital to much greater advantage, he coud not make any advance that the public Bussiness may occasionally require without having a proper reimbursement pointed out to us with a surity, (such as Mr. Chaumont) for the regular discharge of our bills for such advance, that in case of private consignments from America, he wou’d advance the value of them if it shou’d be necessary to dispatch the returns, before the sale of said consignments here.
I must beg leave to repeat, that as this gentleman has been candid in the explination of his intentions, so he merited by his general good Character and connections, to have been the first apply’d to on the subject of your letter to me; but as I do not conceive his proposals equal to the intention of it, I request you to inform me, whether I am to accept of them, or procure a different connection here that will enable me to comply therewith.
Your letter, address’d to the Captains of Ships that may arrive here from America on the public service, desiring them to be directed by me for the conveyance of Dispatches and transacting their Bussiness, will be necessary, and facilitate your receiving such Dispatches without loss of time. Your compliance and answer, will oblige him who has the honor to be with utmost respect, Honorable Gentlemen, Your most obedient humble Servant
James Moylan
To The Honorable The Commissioners of the United States of America.
 
Addressed: The Honorable The Commissioners / of the United States of America
Notations in different hands: Letter from Mr Moylan 2d Jany 1778 / Opened by Mr. A. Lee
